Title: To George Washington from Moses Hazen, 27 May 1782
From: Hazen, Moses
To: Washington, George


                        
                            Sir,
                            Lancaster, 27th May 1782.
                        
                        On the Evening of the 25th Instant I received your Excellency’s Letters of the 4th and 18th Current; as I had
                            to collect the British Captains, Prisoners of War, at this Place and York-Town, it was 10 o’Clock this Morning before I
                            could assemble those Gentlemen together at the drawing of lots, which was done in the Presence of Major Gordon and all the
                            British Captains within the Limits prescribed; the unfortunate Lot has fallen on the Honourable Capt. Charles Asgill, of
                            the Guards; a young Gentleman of seventeen Years of Age; a most amiable Character; the only Son of Sir Charles Asgill,
                            Baronet; Heir to an extensive Fortune; an honourable Title; and of course he has great Interest in the British Court and
                            Armies. The British Officers are highly enraged at the Conduct of Sir Henry Clinton; they have solicited my leave to send
                            an Officer to New-York on this Occasion, or that I would intercede with the Minister of War to grant it. Being fully
                            convinced that no Inconvenience could possibly arise to our Cause from this Indulgence, but on the contrary, good Policy
                            and Humanity dictates the Measure. I was pleased at the Application, and with Cheerfulness have recommended to the Minister
                            of War to grant the Honourable Capt. Ludlow, Son to the Earl of Ludlow, leave to carry the Representations of those
                            unfortunate Officers, who openly declare to have been deserted by their General, and given up to suffer for the Sins of
                            the Guilty. I must here beg to remark, that since my Command at this Place, as far as I have been able to discover, those
                            unfortunate Officers have conducted with great Propriety, and as I sensibly feel for their disagreeable Situation, I hold
                            it as a Part of my Duty to endeavour to alleviate their Distresses by such Indulgences as may not be prejudicial to our
                            Service.
                        I have received a Letter from Major-General Lincoln, Minister of War, in which he recites a Paragraph in your
                            Excellency’s Letter, directing that Major Woodson, of my Regiment, is to be considered as no longer in Service, and that
                            Major Reid is to be pursued in the Mode pointed out by a Resolution of Congress made and provided in such Cases. Major
                            Woodson’s Case is clear; I am sorry that I cannot say as much in favour of Major Reid’s. Sensible of the approaching
                            Difficulties hanging over that Gentleman and the Officers of the Regiment, which will of course give you Excellency
                            trouble, I must beg your Excellency’s Patience for a Moment until I relate a State of Facts with respect to him.
                        In November 1780 I was arrested at Major Reid’s Instance, and tried by a General Court-Martial. The Trial was
                            curious, being long and all on one Side, not a Question on the Cross-Examination, or a single Witness brought in favour of
                            the Prisoner, which your Excellency perhaps may remember. I was however acquited. In the course of this Trial, Major Reid
                            opened up such a Scene of Mal-Conduct, that I thought in Justice to the Public I was obliged to bring him to an Account,
                            and as Revenge is sweet, I cannot deny that being another Motive. Major Reid was immediately on my Liberation arrested for
                            the same identical Charges on which I was tried, viz.: "for Disobedience of Orders and un-military Conduct—for defrauding
                            the United States or the Regiment or Part of the Regiment in which I hold a Public Office, and embezzling or mis-applying
                            Public Property—and for un-officer and un-gentleman-like Conduct or Behaviour."
                        In the Course of Major Reid’s Defence he thought fit to display a Torrent of Eloquence, and amongst other
                            Things he charges all the Officers that were doing Duty with the Regiment in the Year 1780 or 1779 in the most pointed
                            Manner of robbing and cheating the Soldiers; he afterwards charges them individully with Crimes dishonourable to human
                            Nature, &c. &c. &c. too tedious to relate. Those Officers one and all conceiving their public
                            Conduct and Character to be impeached, and no possible Means left them to repair the Injuries by private personal Revenge,
                            immediately stated their Grievances fully to the Honourable Major-Genl Heath, and requested a public Hearing on the
                            Charges exhibited by Major Reid, which his being absent prevented. Positively declaring at the same Time that they never
                            would do Duty with or under him until their own Characters were cleared up. A Copy of this Remonstrance was sent to Major
                            Reid. Public Service unexpectedly called him to Virginia, and the Regiment sent up the Mohawk River. It was in the Course
                            of the Summer however the Lot of the Regiment to move Southward, and to be incorporated in the same Division with Major
                            Reid: The Officers of the Regiment then applied to me in a Body to have him arrested, which I dissuaded them from,
                            observing that those internal Broils were exceedingly prejudicial to the Service, and must of course give your Excellency
                            trouble on such Emergencies. I with much Difficulty prevailed on them to postpone the Arrest; they however addressed Major
                            Reid a second Time, in which they positively declared that they never would do Duty with or under him until the Matter of
                            his Charges were cleared up, unless they should unfortunately fall under his Command in the Course of the Seige, which
                            they possibly might though with Reluctance obey his Commands. Soon after the Seige was over the Troops were sent to their
                            several Destinations, and at the Head of Elk Major Reid was ordered to join his Regiment; he however moved on to
                            Philadelphia, by whose Authority I know not; he remained there for a Month or six Weeks, until the Regiment had got into
                            settled Quarters at this Place; he then passed the Post, calling on Horse back at Lieut. Col. Antill’s Door, and said he
                            was going on Furlough. Col. Antill asked him by whom and for what Time; he said, by the Commander in Chief at Discretion;
                            and in that Manner he was both mustered and returned by Lieut. Col. Antill, which will appear by the Musters and Returns.
                            In February, during my Absence, he came to Lancaster; he called on Major Torrey, and desired him to direct the Adjutant to
                            put him on the Returns as fit for Duty; on which the Officers drew up a Remonstrance, reciting their past Applications,
                            and requested Major Torrey (the then Commanding Officer of the Regiment) to arrest him for un-officer and
                            un-gentleman-like Conduct and Behaviour; as soon as this came to Major Reid’s Ears, he ordered the Adjutant to return him
                            sick present, which was also done, and he remained in that Character at this Place for about sixty Days, constantly
                            attending Balls, Assemblies, Routs, and every other public Amusement, and then left the Town. On my Arrival here on the
                            24th of March I could find no authentic Account whatever of Major Reid, more than it had been reported by himself, that he
                            had your Excellency’s Leave of Absence at Discretion; and was still returned in that Manner; he has been frequently called
                            on for a Copy of his Furlough, which he has not though fit to furnish. On the 6th of April I received a formal spirited
                            Application from the Officers of the Regiment to arrest Major Reid on the Charges aforesaid. On the 13th of April, at the
                            Muster by Col. Stewart, the Time directed by your Excellency’s Orders of the 10th of January last, elapsed, I mustered him
                            Absent without Leave; and on or about the 14th of May he came to Lancaster; attempted to make some slight Apologies to me
                            for his Conduct, and wished me to interfere in settling Harmony, and promoting Unanimity amongst the Officers of the
                            Regiment. I shewed him the last Requisition of the Officers to have him arrested; I recommended a Meeting of them, by
                            which he might know their unalterable Sentiments. I, at his Request, delayed the Execution of my Duty in arresting him
                            until To-day, when he called at my Quarters, and informed me, that he had no Prospect of settling with the Officers; that
                            he did not care how soon he was arrested, as their was a Court-Martial sitting at Carlisle before which he should be ready
                            to take his Trial; in reply to Major Reid I told him that as far as I understood the Matter the Officers wished to have
                            him tried by a Court-Martial composed of the Army at large, similar to the one before whom their Characters were defamed; that I myself had no Objection to his being tried by the Court at Carlisle, or any other Place. I have since called the Officers together, and mentioned this Matter to them, and they insist on Major Reid being tried by a Court-Martial of the Army at large, assigning for Reasons that it was before such a Court that their Characters were defamed,
                            and the Court-Martial at Carlisle is composed of the Officers of the Pennsylvania Line only, of the State to which Major
                            Reid belongs. Altho’ I have been tedious in this Narrative, yet I could not say less, to give your Excellency a general
                            and particular Idea of the Matter. 
                        The Case is shortly thus, Major Reid has thought fit to endeavour to traduce the Characters of the Officers
                            of the Regiment, by leaving their Names on Record for the Examination of Posterity with the Epithets of Thieves, Robbers
                            and every Thing that is infamous and dishonourable; those Gentlemen conceive that no Personal Satisfaction whatever could
                            place their Characters in the same Point of Light that they stood in before Major Reid’s unwarranted Calumny, consequently
                            they are determined to have a Public Hearing to be on Record also, to clear up their Characters; for which purpose they
                            have been pressing Major Reid for this fourteen Months to prosecute them, and make good if he can his Assertions and
                            Allegations; his refusing to do it, and his offering himself to do Duty with those very Men who he has openly charged with
                            every Thing infamous, they conceive amongst other Things to be un-officer and un-gentleman like Conduct in him, and are
                            cooly determined that as long as a Drop of Blood runs in the Veins of Twenty-four Officers united in this Matter, they
                            never will, be the Consequence what it may, do Duty in the same Corps with Major Reid. That as soon as his Trial is over
                            they will individually insist on Courts Martial for the Justification of their own Conduct.
                        As your Excellency was pleased to direct that every possible Tenderness should be shewn to the unfortunate
                            Officer whose Lot it should be to suffer on this Occasion, I have in Consequence of a Joint Application by Capt. Asgill
                            and Major Gordon, permitted the latter to accompany the former to Philadelphia, where he will of course receive and follow
                            the Orders of the Minister of War.
                        Since I wrote the above Majr Gordon has furnished me with an Original Letter of which the inclosed is a Copy,
                            by which you will see we have a Subaltern Officer and unconditional Prisoner of War at Winchester Barracks. I have also
                            just received Information that Lieut. Turner, of the 3rd Brigade of Genl Skinner’s New-Jersey Volunteers is in York
                            Goal—but as those Informations did not come to Hand before the Lots were drawn, and my Letters wrote to your Excellency
                            and the Minister of War on the Subject, and as I judge no Inconveniency can possibly arise to us by sending on Capt.
                            Asgill, to Philadelphia, which will naturally tend to keep up the Hue and Cry, and of course foment the present
                            Dissentions amongst our Enemies, I have sent him under guard as directed. Those Officers above-mentioned are not only of
                            the Description which your Excellency wishes, and at first ordered, but in another Point of View are proper Subjects for
                            Example, been Traitors to America, and having taken refuge with the Enemy, and by us in Arms. It have fallen to my Lot to
                            superintend this melancholy disagreeable Duty, I must confess I have been most sensible affected with it, and
                            do most sincerely wish that the Information here given may operate in favour of Youth, Innocence, and
                            Honour. I have the Honour to be your Excelency’s most obedt and most devoted humble Servent
                        
                            Moses Hazen

                        
                     Enclosure
                                                
                            
                                Dr Sr
                                Winchester Barrack 8th May 1782
                            
                            I have the honour to inform you that I am Ensgn and Qr Master of the South Carolina Rangers, and do
                                Remain as a Prisoner of War since the 23d Aprile 1781. and as I and the Southern Prisoner are Destitute of all manner
                                of necessaries whos. Casses are Real Deplorable that you would be pleased for to represent our Cituation to the
                                Commander in Chief at New york So as We may be Supplied from thence in Cloathing and Money and in So doing I Remain Dr
                                Sr Your most & most H. Sert
                            
                                Kenneth McCallum Ensgn
                                and Qm S. Carolina Rangers
                            
                        
                        
                    